         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

MICHAEL CORKER,

             Plaintiff,
v.                                     Case No. 4:19cv363-MW/MJF

JUDGE FRANCIS ALLMAN,
et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 6, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 7. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion.

      Plaintiff claims that he disclosed the prior cases as required but his mail was

tampered with by jail officials. In support of his claim he attaches portions of what

he claims is the correct pleading which was diverted to Pensacola. The problem with

Plaintiff’s assertion is that the Amended Complaint at issue was mailed to

Tallahassee, not Pensacola, included a reference to prior state court action involving

Judge Hobbs, not Judge Dempsey, and is clearly not the same document he claims
                                          1
was “altered by jail officials” but a completely different document. It bears noting

that every document in this case was mailed to, received by, and filed in the

Tallahassee Division, as reflected in the envelope attached to each pleading as well

as the Court’s stamp appearing at the bottom left corner of each document: “FILED

USDC FLND TL.” Moreover, even if a document was mailed to the wrong division,

that would not interfere with it being filed in the proper case.

      Plaintiff’s claims are not supported by the documents attached to his

objections. It is also not lost on this Court that his objections were not made under

oath subject to penalties of perjury.

      The Clerk shall enter judgment stating, “This case is DISMISSED without

prejudice, pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i), for

maliciousness and abuse of the judicial process.” The Clerk shall also close the file.

      SO ORDERED on September 18, 2019.

                                        s/Mark E. Walker
                                        Chief United States District Judge




                                           2
